EXHIBIT 10.2
 
SECURITY AGREEMENT


1.           Grant. On this 27th day of September, 2011, Blacksands Petroleum,
Inc., a Nevada corporation with its principal place of business at 800 Bering,
Suite 250 (hereinafter called "Debtor"), for valuable consideration, receipt
whereof is acknowledged, grants to Silver Bullet Property Holdings SDN BHD, with
its principal place of business at Unit PL 01, Plaza Level, No. 45, Block A,
Medan Setia 1, Plaza Damansara, Damansara Heights, 50490 Kuala Lumpur, Malaysia
(hereinafter called "Secured Party") a security interest in, and mortgages to
Secured Party, the following described property and interests in property of
Debtor (hereinafter called the "Collateral"):


All Oil and Gas Mineral Leases and rights thereto owned by Debtor, as of the
date hereof, covering lands  located in T-4N, Block 31, TNPRR Co. Survey, Borden
County, Texas.


This Security Agreement only covers the contractual interests and rights Debtor
owns in and to those certain leases as of the date hereof and any additional
contractual interests or rights acquired or obtained through the Joint Operating
Agreement or otherwise shall not be covered.
 
to secure payment of the following obligations of Debtor to Secured Party (all
hereinafter called the "Obligations"):


(i) All obligations and liabilities of Debtor to Secured Party (including
without limitation all debts, claims and indebtedness) whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable, in accordance with the Allonge to
Promissory Note dated September 27, 2011 (the “Promissory Note”). A copy of the
Promissory Note is available and located at the offices of Debtor and the
Secured Party.


2.           Warranties and Covenants of Debtor.  Debtor warrants and covenants
that:


(a)           Except for the security interest granted hereby, Debtor is the
owner of the Collateral free from any adverse lien, security interest or
encumbrance; and Debtor will defend the Collateral against all claims and
demands of all persons at any time claiming the same or any interest therein.


(b)           The Debtor shall immediately notify the Secured Party in writing
of any change in name, address, identity or corporate structure from that shown
in this Agreement and shall also upon demand furnish to the Secured Party such
further information and shall execute and deliver to Secured Party such
financing statements and other documents in form satisfactory to Secured Party
and shall do all such acts and things as Secured Party may at any time or from
time to time reasonably request or as may be necessary or appropriate to
establish and maintain a perfected security interest in the Collateral as
security for the Obligations, subject to no adverse liens or encumbrances; and
Debtor will pay the cost of filing the same or filing or recording this
agreement in all public offices wherever filing or recording is deemed by
Secured Party to be necessary or desirable.  A carbon, photographic or other
reproduction of this agreement is sufficient as a financing statement.


 
1

--------------------------------------------------------------------------------

 
 
(c)           Debtor will not sell, assign, pledge, lease or otherwise transfer
or encumber the Collateral or any interest therein, without the prior written
consent of Secured Party.


(d)           Debtor will keep the Collateral free from any adverse lien,
security interest or encumbrance and in good order and repair, shall not waste
or destroy the Collateral or any part thereof, and shall not use the Collateral
in violation of any statute, ordinance or policy of insurance thereon.


(e)           Debtor will pay promptly when due all taxes and assessments upon
the Collateral or for its use or operation or upon this Agreement or upon any
note or notes evidencing the Obligations.
 
3.           Events of Default.  Debtor shall be in default under this agreement
upon the occurrence of any of the following events or conditions, namely: (a)
default in the payment or performance of any of the Obligations or of any
covenants or liabilities contained or referred to herein or in any of the
Obligations; (b) sale or encumbrance to or any of the Collateral, or the making
of any levy, seizure or attachment thereof or thereon; (c) dissolution,
termination of existence, filing by Debtor or by any third party against Debtor
of any petition under any Federal bankruptcy statute, insolvency, business
failure, appointment of a receiver of any part of the property of, or assignment
for the benefit of creditors by, Debtor; or (d) the occurrence of an event of
default in the Allonge to Promissory Note executed and effective September 27,
2011.


4.           Remedies.  UPON DEFAULT AND AT ANY TIME THEREAFTER, SECURED PARTY
MAY DECLARE ALL OBLIGATIONS SECURED HEREBY IMMEDIATELY DUE AND PAYABLE AND SHALL
HAVE THE REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OF Texas,
subject to the provisions herein, including without limitation the right to take
immediate and exclusive possession of the Collateral, or any part thereof, and
for that purpose may, so far as Debtor can give authority therefor, with or
without judicial process, enter (if this can be done without breach of the
peace), upon any premises on which the Collateral or any part thereof may be
situated and remove the same therefrom (provided that if the Collateral is
affixed to real estate, such removal shall be subject to the conditions stated
in the Uniform Commercial Code of Illinois); and the Secured Party shall be
entitled to hold, maintain, preserve and prepare the Collateral for sale, until
disposed of, or may propose to retain the Collateral subject to Debtor's right
of redemption in satisfaction of the Debtor's Obligations as provided in the
Uniform Commercial Code of Texas.  Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party will give Debtor at least 60 days' notice of
the time and place of any public sale thereof or of the time after which any
private sale or any other intended disposition thereof is to be made.  The
requirements of reasonable notice shall be met if such notice is mailed, postage
prepaid, to the address of Debtor shown at the beginning of this agreement at
least 60 days before the time of the sale or disposition.  Secured Party may buy
at any public sale.  The net proceeds realized upon any such disposition, after
deduction for the expenses of retaking, holding, preparing for sale or lease,
selling, leasing and the like and the reasonable attorney's fees and legal
expenses incurred by Secured Party, shall be applied in satisfaction of the
Obligations secured hereby.  The Secured Party will account to the Debtor for
any surplus realized on such disposition and the Debtor shall remain liable for
any deficiency.


The remedies of the Secured Party hereunder are cumulative and the exercise of
any one or more of the remedies provided for herein or under the Uniform
Commercial Code of Texas shall not be construed as a waiver of any of the other
remedies of the Secured Party so long as any part of the Debtor's Obligation
remains unsatisfied.


 
2

--------------------------------------------------------------------------------

 
 
5.           General.  No waiver by Secured Party of any default shall operate
as a waiver of any other default or of the same default on a future
occasion.  All rights of Secured Party hereunder shall inure to the benefit of
its successors and assigns; and all obligations of Debtor shall bind its
successors or assigns.  If there be more than one Debtor, their obligations
hereunder shall be joint and several.  This agreement shall become effective
when it is signed by Debtor.


All rights of the Secured Party in, to and under this agreement and in and to
the Collateral shall pass to and may be exercised by any assignee thereof.  The
Debtor agrees that if the Secured Party gives notice to the Debtor of an
assignment of said rights, upon such notice the liability of the Debtor to the
assignee shall be immediate and absolute.


However, notwithstanding anything hereto to the contrary, Debtor shall have 90
days from its receipt of Notice of Default from Secured Party to cure the
Default.


Debtor does not waive hereby any right of action to the extent that waiver
thereof is expressly made unenforceable under applicable law.


If any provision of this agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this agreement.
 

  Secured Party:        Debtor: Blacksands Petroleum, Inc.                 By:
/s/ DAVID DAWES
    By:
/s/ DAVID DEMARCO
   
David Dawes, Director
     
David De Marco, President
   
 
     
 
 

 
 
3

--------------------------------------------------------------------------------

 